DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

10. (Currently amended) The camera optical lens according to claim [[9]] 1 further satisfying the following conditions:
	8.12≤f4/f≤39.06;
	-150.27≤(R7+R8)/(R7-R8)≤-11.77; and
	0.03≤d7/TT≤0.07.


Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 1, the closest prior art Hsueh et al. (PGPUB 20180045913) in view of Tang et al. (PGPUB 20160124186), fails to disclose in combination with all of the other elements of the claim wherein all of the following conditions are satisfied:	5.07 ≤ f4/f ≤ 48.82;
-240.44 ≤ (R7+R8)/(R7-R8) ≤ -9.42; and
0.02 ≤ d7/TTL ≤ 0.09.
 Modification of Hsueh with Tang as well as satisfying each of the expressions above would require completely redesigning the optical system. Adjustment of the shape and power of the fourth lens from the very large power disclosed in Table 9 to the conditions above while also satisfying the conditions set forth by Hsueh in [0037] (f/R8), [0039] (f1/f4) and [0046] (CT4/|Sag42|) would require extensive experimentation without any guarantee of success. The fourth lens’ high power would also have a significant effect on aberrations within the system. Significantly reducing this power, along with all the other conditions of the claim, would then require additional aberration accommodation throughout the system. Therefore, even if it were possible, one of ordinary skill would be required to so significantly alter the original lens system that it would no longer be recognizable and/or function for its intended purpose.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872